Name: Commission Regulation (EEC) No 21/90 of 4 January 1990 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. = 1, 90 Official Journal of the European Communities No L 2/ 19 COMMISSION REGULATION (EEC) No 21/90 of 4 January 1990 fixing the amount of the subsidy on oil seeds THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 2902/89 (2), and in particular Article 27 (4) thereof, ; ; Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 3756/89 (4), Having regard to Council Regulation . (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3010/89 Q, as last amended by Regulation (EEC). No 4038/89 (*) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3010/89 to the infor ­ mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto, HAS ADOPTED THIS REGULATION : Article 1 1 . The amount of the subsidy and the exchange rate referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (9) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (i0) is as set out in Annex III for sunflower seed harvested in Spain. 3 . The amount of the special subsidy provided1 for by Council= Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is as set out in Annex III ." Article 2 This Regulation shall enter into force on 5 January 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 January 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No 172, 30 . 9. 1966, p. 3025/66. (*) OJ No L 280, 29. 9 . 1989, p. 2 . (3) OJ No L 164, 24. 6 . 1985, p. 11 . (4) OJ No L 365, 15. 12. 1989, p. 7. 0 OJ No L 167, 25 . 7 . 1972, p. 9 . 0 OJ No L 197, 26. 7 . 1988, p. 10. f) OJ No L 288 , 6. 10 . 1989, p. 17. o OJ No L 266, 28 . 9. 1983, p . 1 . (' «) OJ No L 53, 1 . 3. 1986, p . 47. (ll) OJ No L 183, 3. 7 . 1987, p. 18 .(8) OJ No L 382, 30. 12. 1989, p . 84. No L 2/20 Official Journal of the European Communities 5. 1 . 90 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 5th period 1 2 3 4 : 5 6 1 . Gross aids (ECU):  Spain 1,170 1,170 1,170 1,170 1,170 1,170  Portugal 0,000 0,000 0,000 0,000 0,000 0,000  Other Member States 24,515 24,592 24,670 24,948 25,286 22,549 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM) 58,17 58,35 58,54 59,24 60,04 53,88  Netherlands (FI) 64,67 64,87 65,08 65,84 66,73 59,75  BLEU (Bfrs/Lfrs) 1 183,75 1 187,47 1 191,24 1 204,66 1 220,98 1 088,82  France (FF) 186,53 187,10 187,68 189,82 192,44 " 170,95  Denmark (Dkr) 218,92 219,61 220,30 222,79 225,81 201,36  Ireland ( £ I-rl) 20,761 20,824 20,888 21,127 21,418 19,026  United Kingdom ( £) 15,165 15,195 15,214 15,385 15,636 13,218  Italy (Lit) 40 178 40 297 40 418 40 885 41456 36 592  Greece (Dr) 3 894,87 3 888,74 3 860,97 3 886,46 3 951,01 3 239,23 (b) Seed harvested in Spain and processed :  in Spain (Pta) 178,89 178,89 178,89 178,89 178,89 178,89  in another Member State (Pta) 3 466,94 3 479,29 3 485,03 3 518,86 3 570,30 3 128,24 (c) Seed harvested in Portugal and processed : : in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00 0,00  in another Member State (Esc) 4 820,37 4 826,60 4 820,11 4 853,08 4 919,36 4 304,78 5. 1 . 90 Official Journal of the European Communities No L 2/21 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 - 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain 3,670 3,670 3,670 3,670 3,670 3,670  Portugal 2,500 2,500 2,500 2,500 2,500 2,500  Other Member States 27,015 27,092 27,170 27,448 . 27,786 25,049 2. Final aids : (a) Seed harvested and processed in : ||\  Federal Republic of Germany I III (DM) 64,07 64,25 64,44 65,14 65,94 59,78  Netherlands (Fl) 71,26 71,46 ' 71,67 72,43 73,33 66,34  BLEU (Bfrs/Lfrs) 1 304,47 1 308,19 1 311,96 1 325,38 1 341,70 1 209,54  France (FF) 205,78 206,35 206,92 209,07 211,68 190,19  Denmark (Dkr) 241,25 241,93 242,63 245,1 1 248,13 223,69  Ireland ( £ Irl) 22,903 22,966 23,030 23,269 23,560 21,168  United Kingdom ( £) 16,919 16,949 16,967 17,139 17,390 14,971  Italy (Lit) 44 361 44 480 44 601 45 068 45 639 40 775  Greece (Dr) 4 343,33 4 337,21 4 309,43 4 334,93 4 399,48 3 687,69 (b) Seed harvested in Spain and llI I I processed : II I I  in Spain (Pta) 561,13 561,13 561,13 561,13 561,13 561,13  in another Member State (Pta) 3 849,18 3 861,53 3 867,27 3 901,10 3 952,54 3 510,48 (c) Seed harvested in Portugal and III I I processed : III I  in Portugal (Esc) 480,01 480,01 480,01 480,01 480,01 480,01  in another Member State (Esc) 5 300,37 5 306,60 5 300,12 5 333,08 5 399,36 4 784,79 No L 2/22 Official Journal of the European Communities 5. 1 . 90 ANNEX HI Aids to sunflower seed (amounts per 100 kg) I Current 1st period 2nd period 3rd period 4th period 1 2 3 4 5 1 . Gross aids (ECU) : \  Spain 6,890 6,890 6,890 6,890 6,890  Portugal 0,000 0,000 0,000 0,000 0,000  Other Member States 34,572 34,719 34,926 35,257 35,61 1 2. Final aids : I (a) Seed harvested and processed in (l) : l  Federal Republic of Germany (DM) 81,91 82,26 82,75 83,57 84,41  Netherlands (Fi) 91,20 91,58 92,13 93,03 93,97  BLEU (Bfrs/Lfrs) 1 669,37 1 676,47 1 686,47 1 702,45 1 719,54  France (FF) 263 £9 265,10 266,68 269,23 271,97  Denmark (Dkr) 308,73 310,04 311,89 314,85 318,01  Ireland ( £ Irl) 29,381 29,505 29,681 29,965 30,270  United Kingdom ( £) 22,253 22,336 22,457 22,667 22,925  Italy (Lit) 57 017 57 255 57 597 58 153 58 749  Greece (Dr) 5 707,33 5 714,86 5 714,10 5 749,99 5 816,19 (b) Seed harvested in Spain and processed : I  in Spain (Pta) 1 053,45 1 053,45 1 053,45 1 053,45 1 053,45  in another Member State (Pta) 4 305,61 4 328,57 - 4 353,64 4 395,40 4 449,36 (c) Seed harvested in Portugal and processed : I  in Portugal (Esc) 0,00 0,00 0,00 0,00 0,00  in Spain (Esc) 7 339,96 7 360,61 7 381,16 7 426,30 7 496,76  in another Member State (Esc) 7 179,53 7 199,73 7 219,83 7 263,99 7 332,91 3 . Compensatory aids : IlI  in Spain (Pta) 4 268,18 4 291,15 4 316,21 4 357,97 4 412,92 4. Special aid : llI  in Portugal (Esc) 7 179,53 7 199,73 7 219,83 7 263,99 7 332,91 (l) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0223450. ANNEX IV Exchange rate of die ecu to be used for converting final aids into the currency of the processing country when the latter is a country other than the country of production (value of ECU 1) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM 2,025220 2,020760 2,016660 2,012310 2,012310 2,000330 Fl 2,286870 2,282130 2,277980 2,273580 2,273580 2,261840 Bfrs/Lfrs 42,728700 42,689100 42,656700 42,621900 42,621900 42,533500 FF 6,923450 6,923570 6,923690 6,927290 6,927290 6,931930 Dkr 7,877880 7,884530 7,891570 7,897880 7,897880 7,904910 £Irl 0,769507 0,769286 0,769629 0,769853 0,769853 0,771294 £ 0,740373 0,742899 0,744999 0,747108 0,747108 0,753202 Lit 1 516,36 = 1 518,87 1 521,23 1 523,35 1 523,35 1 530,51 Dr 188,24700 190,22000 192,81200 - 194,68400 194,68400 201,39300 Esc 178,73300 180,06900 18134200 182,70400 182,70400 185,43400 Pta 130,90700 131,47300 131,95300 132,45100 132,45100 133,94400